Title: To James Madison from Morgan Lewis, 29 December 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Staatsburgh 29th: Decemr: 1808.

The returns already published, place your Election as Successor to the Office of Cheif Magistrate of the Union, beyond doubt.  Accept on the occasion my Congratulations, which are offered in the utmost sincerity.
That you had not an unanimous Vote of the Electors of this State is to be regretted; particularly on Account of the effect which may be produced on our foreign concerns, by the appearance of a want of unanimity among ourselves.  The conduct of Mr. Clinton’s friends is highly exceptionable, though the public Interests may possibly demand that it should be forgotten.
I have recently seen a Letter of the 8th. of October from a Mr. Havel, a well informed naturalized Citizen of America, who has spent several years in old and new Spain, and with whom I am personally acquainted.  He writes from Madrid, that the late revolution has brought into power many of his personal friends; from whom he learns, that the Attempts of the British to engross, by Treaty, the Trade to the Spanish colonies and settlements in America, have excited great Jealousies; and that the propriety of laying that trade open to the U. S. is an Idea very prevalent, and a Measure, which certainly would be adopted, had we a skilful Agent on the Spot, solely attached to the Interests of our Country.  He states the Armies of Spain, actually in the field, at 300,000 men; near 200,000 of whom he says are regular Troops.
The immense quantities of Specie passing through this State to Canada, is a circumstance which, in my opinion, calls for the immediate attention of the Government.  The navigation of the Hudson being obstructed by Ice, it is conveyed by Land.  Seven Carriages, each containing Six Ten gallon Kegs, filled with Specie, passed my door Yesterday, bound for Montreal.  You will readily perceive the mischievous Effects which must result from this Traffick, unless speedily checked.  I have the Honor to be Dear Sir, your very huml. Serv.

Morgan Lewis.

